           Case 1:18-cv-02902-SDA Document 47 Filed 12/18/19 Page 1 of 2




                   ABRAMS INSTITUTE FOR FREEDOM OF EXPRESSI ON

                                           Yale Law School
                                                                          December 18, 2019

BY ECF
The Honorable Stewart D. Aaron
United States Magistrate Judge
Daniel P. Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

        Re:         The New York Times Company et al. v. United States Bureau of Alcohol, Tobacco,
                    Firearms, and Explosives, 18 Civ. 2902 (SDA)

Dear Judge Aaron:

        We write on behalf of both parties in the above-referenced action to submit a joint status
report. As previously noted, Plaintiffs in this case sought records of communications regarding
bump stocks and/or replacement shoulder stocks for AR-15 style rifles from the Bureau of
Alcohol, Tobacco, Firearms, and Explosives (“ATFE”), pursuant to the Freedom of Information
Act (“FOIA”).

        As the parties noted in the joint status report they submitted on November 18, 2019,
Plaintiffs are satisfied with the records produced by ATFE and have submitted a fee request. The
parties have continued to confer about attorney fees and propose that they submit a joint status
report by January 17, 2020, by which time they hope to be able to have fully resolved this matter.


                                                          ENDORSEMENT: Request GRANTED. a joint status report shall
                                                          be filed by January 17, 2020. SO ORDERED.
                                                          Dated: December 18, 2019


                  12/18/2019




   P. O . B O X   208215,   N E W H AV E N , C O N N E C T I C U T   06520-8215 •     FA C S I M I L E   203 432-2064
                      COURIER ADDRESS          127    WA L L S T R E E T, N E W H AV E N , C T   06511
  Case 1:18-cv-02902-SDA Document 47 Filed 12/18/19 Page 2 of 2



                                                                               Page 2 of 2

We thank the Court for its time and consideration.


                                         Respectfully submitted,

                                         /s/ Charles Crain
                                         Charles Crain, Supervising attorney
                                         MEDIA FREEDOM AND INFORMATION
                                            ACCESS CLINIC
                                         ABRAMS INSTITUTE
                                         Yale Law School
                                         P.O. Box 208215
                                         New Haven, CT 06520-8215
                                         Tel: (203) 436-5824
                                         Fax: (203) 432-3034
                                         Email: charles.crain@yale.edu


                                         GEOFFREY S. BERMAN
                                         United States Attorney for the
                                         Southern District of New York

                                     By: /s/ Emily Bretz
                                        EMILY BRETZ
                                        Assistant U.S. Attorney
                                        86 Chambers Street, Third Floor
                                        New York, New York 10007
                                        Telephone: (212) 637-2777
                                        Facsimile: (212) 637-2702
                                        Emily.Bretz@usdoj.gov
